Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 09/24/2019.
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/580,968 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1, 9 and 17 of the present application are anticipated by each of the claim limitations of claims 1, 9 and 17 of copending Application No. 16/580,968.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitation "the received unique identifier" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 do not cure the deficiency of claim 1 and are rejected under 35 USC § 112 for their dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0340623 to Rivkind et al. (hereinafter Rivkind) in view of US 2012/0150748 to Law et al. (hereinafter Law).
As to claims 1, 9 and 17, Rivkind teaches a computing system, method and a non-transitory computer readable medium comprising: receiving a unique identifier from an object (FIG. 2 and paragraphs 58 and 59, after scanning the product code, QR, DataBar or RFID [interpreted as unique identifiers], it is received as a request); and transmitting the modified security value to the database (FIG. 2 and paragraph 59-62, modifying of the smart contract [interpreted as a security value] and transmitting to each node, the consumer and retailer).
Rivkind does not explicitly teach the method comprising: receiving a security value; retrieving a previously stored security value of the object from a database based on the received unique identifier; and determining that the object is verified based on the received security value and the previously stored security value.
However, Law teaches receiving a security value (paragraph 64, receiving the nonce); retrieving a previously stored security value of the object from a database based on the received unique identifier (paragraph 64, nonce stored on gateway that is used for comparing the received nonce); determining that the object is verified based on the received security value and the previously stored security value (paragraph 94, received nonce matches the stored nonce); and modifying the previously stored security value to generate a modified security value (paragraph 94, generates and sends a new nonce replacing the previous nonce).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rivkind with the method of authenticating transactions as taught by Law in order to mitigate the risk of replay attacks by fraudulent users therefore improving the overall security of the system.
As to claims 2, 10 and 18, Rivkind teaches wherein the receiving comprises reading, via a radio frequency, the unique identifier and the security value from a storage on the object (paragraph 58, RFID scan).
As to claims 3, 11 and 19, Law teaches wherein the modifying comprises incrementally changing a value of the previously stored security value to generate the modified security value (paragraphs 139, 143, 144 and 179, implementing sequences, sequence value).
As to claims 4, 12 and 20, Rivkind teaches wherein the processor is configured to determine that the object is verified in response to a determination that the previously stored security value remains unchanged with respect to the received security value (paragraph 94, received nonce matches the stored nonce, therefore unchanged).
As to claim 5, Law teaches wherein the processor is further configured to control the network interface to transmit the modified security value to the object and receive the modified security value from the object with a signature of the object added thereto (paragraph 37, wherein a portion or complete set of data associated with the transaction can be signed and if denied the transaction is not continued and therefore is not transmitted).
As to claims 7 and 15, Rivkind teaches wherein the processor is further configured to control the network interface to transmit a transfer request of the object with the modified security value included therein (paragraph 59, transfer of ownership request subsequent to the initial purchase or transfer of ownership).
As to claims 8 and 16, Law teaches wherein the processor is further configured to sign the modified security value with a client key prior to transmission of the modified security value to the database (paragraph 37, wherein a portion or complete set of data associated with the transaction can be signed).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,673,617 to Antoniou et al. teaches a method of identity access management utilizing blockchain ecosystem to improve cybersecurity including storing data for multiple Internet of Things (IoT) devices wherein the data includes a serial number and a fingerprint unique to each device.
US 2019/0334730 to Endress et al. teaches a composite security marking and method including scanning a physical unclonable function (PUF) with a hash, retrieving a second hash and comparing the hashes with subsequent storage on a blockchain.

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome non-statutory double patenting rejection and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497